In an action to partition certain real property, defendants appeal from an order of the Supreme Court, Queens County, dated September 1, 1964, which granted plaintiff's motion for the appointment of a temporary receiver of the subject property, pursuant to CPLR 6401. Upon -the stipulation of the parties dated October 27, 1964, settling and discontinuing the action, and upon the order of the Supreme Court, Queens County, dated October 28, 1964, entered on such stipulation, the appeal is discontinued, without costs. Kleinfeld, Acting P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.